Citation Nr: 1339971	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for asthma, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In the Veteran's November 2012 substantive appeal, she limited her appeal to the issue listed on the cover page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals for a higher rating for her service-connected asthma, which is rated under 38 C.F.R. § 4.97, Diagnostic Code 6602 (2013).  The most recent treatment reports of record are private medical records from the Austin Regional Clinic, dated in April 2011, and the most recent VA examination for asthma was in May 2011.  In November 2012, the Veteran's representative reported that her asthma had increased in severity, requiring her to seek additional treatment.  

This being the case, remand for all additional relevant medical records of treatment which the Veteran has received for her asthma since the April 2011 date of claim and a VA examination to determine its current severity is warranted.  38 C.F.R. § 3.159 (2013); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all additional relevant medical records of treatment which the Veteran has received for her service-connected asthma since the April 2011 date of claim, including any VA medical records of treatment which she has received and all medical records of treatment which she has received from the Austin Regional Clinic since April 2011.  

2.  After such records development is completed, schedule the Veteran for a VA examination for asthma.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.   

Post-bronchodilator pulmonary function testing should be performed, with the ensuing FEV-1 and FEV-1/FVC results being reported.  The examiner should indicate whether the Veteran requires at least monthly visits to a physician for required care of exacerbations; and/or intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids. 

3.  After the examination report is furnished, the RO should review it to determine whether it is fully responsive to the remand orders above.  If it is not, it should be returned for completion.  

4.  Thereafter, the RO should review the expanded record and determine whether a higher rating is warranted for the Veteran's service-connected asthma disability.  The Veteran and her representative should be furnished a supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


